Case: 1:14-cv-10150 Document #: 562-2 Filed: 04/29/20 Page 1 of 2 PageID #:28796




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


IN RE OPANA ER ANTITRUST                            MDL No. 2580
LITIGATION
                                                     Lead Case No. 14-cv-10150

THIS DOCUMENT RELATES TO:                            Hon. Harry D. Leinenweber

All Actions


            APPENDIX OF EXHIBITS TO ENDO’S LOCAL RULE 56.1
          STATEMENT OF MATERIAL FACTS AS TO WHICH THERE IS
           NO GENUINE ISSUE WITH RESPECT TO ITS MOTION FOR
        PARTIAL SUMMARY JUDGMENT AS TO CERTAIN PATENT ISSUES



Exhibit                                             Description
   1          FDA Regulatory History of Opana ER
   2          FDA Oxymorphone (marketed as Opana ER) Information
   3          U.S. Patent No. 5,662,933
   4          U.S. Patent No. 5,958,456
   5          Excerpt of Final Pretrial Order from the Patent Litigation, 09-cv-831
   6          Historic Opana ER Orange Book Entry, excerpt from Impax ANDA 79-087
   7          Endo's Trial Brief from the Patent Litigation, 09-cv-831
              Rebuttal Expert Report of Edmund J. Elder (Non-Infringement) dated February 1,
   8
              2010, 09-cv-831, (PX-0367), without exhibits
              March 19, 2010 Markman Opinion Transcript from the Patent Litigation, 09-cv-
   9
              831
   10         June 3, 2010 Trial Transcript from the Patent Litigation, 09-cv-831
   11         Amended Markman Order from the Patent Litigation, 09-cv-831
   12         Excerpt of July 10, 2019 Deposition of Glen Belvis
              Rhoades, Katherine, “Do Not Pass Go, Do Not Stop for Summary Judgment: The
              U.S. District Court for the District of Delaware’s Seemingly Disjunctive Yet
   13
              Efficient Procedures in Hatch-Waxman Litigation,” Northwestern J. of Tech. and
              Intellectual Property, Vol. 14, Issue 1 Article 4
   14         Impax's Trial Brief from the Patent Litigation, 09-cv-831
   15         Opening Expert Report of Glen P. Belvis dated March 25, 2019, without exhibits
   16         Demonstrative Slides for Edmund Elder from the Patent Litigation, 09-cv-831
   17         June 7, 2010 Settlement and License Agreement
              Rebuttal Expert Report of Reza Fassihi (Antitrust) dated August 29, 2019, without
   18
              exhibits

                                                1
Case: 1:14-cv-10150 Document #: 562-2 Filed: 04/29/20 Page 2 of 2 PageID #:28797




Exhibit                                        Description
  19      Excerpt of February 23, 2010 Deposition of Edmund Elder, 09-cv-831
  20      Excerpt of February 24, 2010 Deposition of Edmund Elder, 09-cv-831
  21      Opening Expert Report of Stephen R. Byrn dated March 25, 2019, without exhibits
  22      Excerpt of July 18, 2019 Deposition of Stephen Byrn
  23      Excerpt of Remington's Treatis (DTX-0312)
          Opening Expert Report of Edmund Elder (Validity), 09-cv-831, dated December 9,
  24
          2009, without exhibits
  25      September 1997 IVIVC Guidance for Industry (DTX-0438)
          Rebuttal Expert Report of Reza Fassihi (Validity), 09-cv-831, dated February 1,
  26      2010, without exhibits
  27      Impax ANDA 79-087 Package Insert (PX-1001F) (Original Generic)
  28      Excerpt of Impax ANDA 79-087 regarding labeling (PX-1047) (Original Generic)
  29      Tentative Approval Letter for Impax ANDA 79-087 (PX-1145) (Original Generic)
  30      U.S. Patent No. 8,309,122
  31      Orange Book Entry - Opana ER as of March 26, 2020
  32      U.S. Patent No. 8,329,216
  33      U.S. Patent No. 8,871,779
  34      Rebuttal Expert Report of Jonathan Singer dated August 29, 2019, without exhibits
          Settlement and License Agreement between Endo and Mallinckrodt dated
  35
          December 16, 2013
  36      ECF No. 1, 14-cv-435 (S.D.N.Y.), Endo Complaint
  37      ECF No. 13, 16-cv-2526 (D.N.J.), Endo Complaint
  38      ECF No. 32, 16-cv-2526 (D.N.J.), Impax Answer
  39      Excerpt of September 28, 2018 30(b)(6) Deposition of Guy Donatiello
  40      September 2013 Press Release on Actavis Launch (Myers Deposition Ex. 4)
  41      Endo 2017-10K
  42      ECF No. 116, 14-cv-1383 (D.Del.), Confidential Stipulation and Order
  43      ECF No. 122, 14-cv-1383 (D.Del.), Confidential Consent Order of Dismissal
  44      ECF No. 123, 14-cv-1383 (D.Del.), Confidential Stipulation of Dismissal
  45      Merriam-Webster Dictionary Definition of Maintain
          Demonstrative Slides for Anthony Lowman from the Patent Litigation (PX-2175),
  46      09-cv-831




                                           2
